                 Case 3:19-cv-05181-BHS Document 50 Filed 09/13/19 Page 1 of 3



 1                                                                         Honorable Benjamin H. Settle

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8   CEDAR PARK ASSEMBLY OF GOD OF                    )       Civil No. 3:19-cv-05181
     KIRKLAND, WASHINGTON,                            )
 9                                                    )       DECLARATION OF
                  Plaintiff,                          )       JASON “JAY” SMITH
10                                                    )
          v.                                          )
11                                                    )
     MYRON “MIKE” KREIDLER, in his official           )
12   capacity as Insurance Commissioner for the State )
     of Washington; JAY INSLEE, in his official       )
13   capacity as Governor of the State of Washington, )
                                                      )
14                Defendants.

15          Jason “Jay” Smith, upon oath and affirmation, hereby deposes and says:

16          1.       I have personal knowledge of all of the facts in this declaration.

17          2.       I am the Senior Pastor of Cedar Park Assembly of God of Kirkland, Washington.

18          3.       On August 14, 2019, Cedar Park’s insurance provider, Kaiser Permanente,

19   informed Cedar Park that its health care plan set to renew on September 1, 2019 must include

20   coverage for abortion. Communications with Kaiser Permanente at 2 (attached as Exhibit A). Due

21   to the late notice from Kaiser and the Church’s commitment to care for its employees through the

22   continuity of health care coverage, Cedar Park made the decision to renew its insurance plan, and

23   did so under protest.

24          4.       Kaiser Permanente has stated that it will “not be accommodating any abortion
     Declaration of Jason “Jay” Smith                                   ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     3:19-cv-05181                                      1                 Scottsdale, Arizona 85260
                                                                               (480) 444-0020
                 Case 3:19-cv-05181-BHS Document 50 Filed 09/13/19 Page 2 of 3



 1   exclusions to fully insured groups,” including Cedar Park. Exhibit A at 2. Kaiser therefore will not

 2   permit Cedar Park to invoke the limited religious exemption in RCW §48.43.065, which allows

 3   Cedar Park to refuse to directly provide coverage for abortion or abortifacient contraceptives (but

 4   still allows the insurer to charge Cedar Park a separate premium or fee for the objectionable

 5   coverage).

 6          5.       Until recently, due to the representations of its insurance broker, Cedar Park was

 7   under the impression that its insurance plan excluded coverage for abortifacient contraceptives.

 8   However, Cedar Park was informed that its plan did provide such coverage. Kaiser informed Cedar

 9   Park that Cedar Park could either remove coverage for all contraceptives (and Kaiser would then

10   provide such coverage directly) or provide coverage for all contraceptives. Exhibit A at 13. Kaiser

11   is unwilling to remove coverage only for abortifacient contraceptives to which Cedar Park objects.

12   Id. at 14. Cedar Park informed Kaiser that Cedar Park wished to remove coverage for all

13   contraceptives, and Kaiser now directly provides that coverage to the enrollees in Cedar Park’s

14   health care plan.

15          6.       It violates the religious beliefs of Cedar Park to provide any sort of payment,

16   premium, or fee for a health care plan that provides coverage of or facilitates access to abortion or

17   abortifacient drugs, either directly or indirectly. Accordingly, it would violate Cedar Park’s beliefs

18   to pay an extra premium, fee, or any payment to its insurer for the payment of abortions and

19   abortifacient contraceptives for plan beneficiaries, even in an instance where Cedar Park’s health

20   insurance plan did not directly provide coverage of abortion or abortifacient drugs.

21          7.       Kaiser Permanente has informed Cedar Park that, if an exception to SB 6219 were

22   made for churches or houses or worship for Cedar Park, such as by court order, it would remove

23   abortion coverage from Cedar Park’s health care plan. Exhibit A at 1.

24
     Declaration of Jason “Jay” Smith                                   ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     3:19-cv-05181                                      2                 Scottsdale, Arizona 85260
                                                                               (480) 444-0020
                 Case 3:19-cv-05181-BHS Document 50 Filed 09/13/19 Page 3 of 3



 1          8.       Cedar Park has carefully considered its insurance options. In doing so, the Church

 2   has determined that self-insurance is not a viable option. If Cedar Park were to provide a self-

 3   insured plan, it would cost the Church roughly $243,125 more in additional annual costs, and that

 4   number is expected to double within the next several years due to increase in plan use.

 5          9.       Moreover, switching to a self-insurance plan is likely to have a catastrophic effect

 6   on employees and family members currently battling serious illness. For instance, one child of an

 7   employee will need an organ transplant soon and a self-insured plan would severely affect the

 8   Church’s ability to pay for it.

 9          10.      Additionally, self-insurance would severely affect the Church’s ability to pay for

10   an employee currently undergoing expensive cancer treatment.

11          11.      Because the Church honors it’s religious and moral commitment to care for its

12   employees and their families, Cedar Park’s only viable option, therefore, is to provide group health

13   insurance.

14          12.      I hereby declare under penalty of perjury, including pursuant to 28 U.S.C. § 1746,

15   that the foregoing factual allegations are true and correct.

16          Executed on this 13th day of September, 2019 in the United States.

17          s/ Jason “Jay” Smith
            Jason “Jay” Smith
18          Senior Pastor, Cedar Park Assembly of God of Kirkland, Washington

19

20

21

22

23

24
     Declaration of Jason “Jay” Smith                                  ALLIANCE DEFENDING FREEDOM
                                                                            15100 N. 90th Street
     3:19-cv-05181                                      3                Scottsdale, Arizona 85260
                                                                              (480) 444-0020
